Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faccini de Lima et al (Towards digital manufacturing of Smart multimaterial Fibers – Nanoscale Research Letters).
Regarding claim 1, Faccini de Lima et al teach a method comprising: a) providing a preform (Fig. 1A) having a cross-sectional geometry, the preform comprising a core extending along a first axis and a claddings extending along the first axis, and wherein the cladding surrounds the core; b) thermally (Furnace) drawing the preform to form a fiber, wherein the cross-sectional geometry of the preform remains in the fiber; and (c) including capillary breakup (see figure 1 description) in a first portion of the fiber and not in a second portion of the fiber adjacent the first portion of the rfiber so that a segmented device having a transduction functionality (Figs. 1D and 1E) forms in the first portion of the fiber and does not form in the second portion of the fiber.  
Regarding claim 2, Faccini de Lima et al teach (Fig. 1) the step of inducing is performed by applying heat to the first portion of the fiber.  
Regarding claim 3, Faccini de Lima et al teach the step of applying heat to a first portion of the fiber liquefies the core and the surrounding cladding of the fist portion so that the liquefied core and surrounding cladding undergo capillary breakup to generate the segmented device.  

	Regarding claim 4, Faccini de Lima et al teach (Fig. 1) heating the first portion of the fiber liquefies the core in the first portion of the fiber and the heating softens the cladding surrounding the core in the first portion of the fiber. 
	Regarding claim 5, Faccini de Lima et al teach the core comprising SO2.
Regarding claim 6, Faccini de Lima et al teach (Fig. 5) the core of the fiber in step (b) comprises a silicon-germanium alloy (Fig. 5A(III)) which melt to form a Si/Ge to form a Janus particle during step (c).  
Regarding claim 7, Faccini de Lima et al teach (Fig. 5) a Si portion of a first Janus particle is located between a Ge portion of the first Janus particle and a Ge portion of a second Janus particle.  
 Regarding claim 8, Faccini de Lima et al teach the fiber further includes at least two metallic cores extending along the first axis, and each metallic core comprises an electrode material selected from the group consisting of platinum (page 12), vanadium, and titanium.  
Regarding claim 9, Faccini de Lima et al teach (Fig. 1) the core comprises semiconducting Si and the cladding comprises fused silica.  
Regarding claim 10, Faccini de Lima et al teach (page 3) the core comprises a piezoelectric core of PMN-PT or BaTiO3 and the fiber further comprises two metallic cores.  
Regarding claim 11, Faccini de Lima et al teach the cladding comprises pyrex (page 6 – glass), the core comprises a piezoelectric material and is positioned off-center, and the fiber further comprises two metallic cores (Fig. 1).
Regarding claim 12, Faccini de Lima et al teach (Fig. 1) the cladding comprises a first material and the core comprises a second material are liquid and store energy at an interface.  
Regarding claim 13, Faccini de Lima et al teach (Fig. 1D) the segmented device is spherical or roughly spherical.  
Regarding claim 14, Faccini de Lima et al teach cladding surrounding the first portion of fiber surrounds the segmented device as it forms by capillary breakup (Fig. 1 and related text sections) and separates the segmented device from the core of the preform.  
Regarding claim 15, Faccini de Lima et al teach applying heat to a second portion of the fiber to generate a second segmented device located spaced apart along the first axis from the first segmented device.  
Regarding claim 16, Faccini de Lima et al teach a cladding having an outer surface wherein the cladding extends along a first axis; a segmented core comprises a transducing device; a first space and a second spacer, wherein the device is located between the first and second spacer.  
	Regarding claim 17, Faccini de Lima et al teach two metallic cores extending along the first axis and positioned to each contact the transducing devices.  
Allowable Subject Matter
Claims 18-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPGPUB 20100316088 is in related field of invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        


TK